Citation Nr: 0324538	
Decision Date: 09/22/03    Archive Date: 09/30/03

DOCKET NO.  98-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for a 
generalized anxiety disorder, presently evaluated as 70 
percent disabling.

2.  Entitlement to an effective date earlier than February 
27, 1997, for the grant of a total disability rating for 
compensation and pension purposes based on individual 
unemployability (TDIU) by reason of service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1989.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of rating actions rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In particular, the veteran appeals 
a May 2000 rating action that denied a rating in excess of 70 
percent for his service-connected anxiety disorder.  He also 
appeals the effective date assigned for a total disability 
rating due to individual unemployability resulting from 
service-connected disability (TDIU) in rating decisions 
issued in July 2000.  

The Board notes that the veteran has appealed a rating action 
that denied service connection for a skin disorder.  This 
matter addressed in a separate Board decision.  
In addition, the veteran has filed a motion for revision of 
an October 1998 Board decision based on clear and 
unmistakable error.  This matter is also addressed in a 
separate Board decision.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's generalized anxiety disorder is presently 
manifested total occupational and social impairment.  

3.  The veteran's service connected anxiety disorder results 
in total occupational and social impairment.  

4.  An informal claim for TDIU benefits was received on July 
14, 1994.

5.  The evidence does not show that the veteran had one 
service-connected disability ratable at 60 percent or more or 
two or more service-connected disabilities ratable at 70 
percent or more with at least one disability ratable at 40 
percent or more prior to February 27, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased schedular 
disability rating of 100 percent for a generalized anxiety 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, §§ 4.16(c), 4.130, Diagnostic Code 9411 
(2002).

2.  The criteria for an effective date earlier than February 
27, 1997, for the assignment of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the application 
for the benefits at issue is complete.
 
The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The veteran has not alleged, nor does 
the record suggest the existence of, pertinent records that 
have not been associated with the claims folder.  Based on 
the foregoing, the Board finds that the RO has made 
reasonable attempts to obtain records referenced by the 
appellant, and that VA's duty to assist the claimant in 
obtaining these records is satisfied.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the appellant whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO and the 
statement of the case and supplemental statements of the case 
issued during the appeal process, the veteran was informed of 
the evidence needed to establish entitlement to TDIU 
benefits.  In addition, by letter dated in January 2003, the 
veteran and his representative were informed of the VCAA.  
This letter noted what information was still needed from the 
veteran and he was informed of where to send that additional 
information.  Likewise, he was informed of what records VA 
would obtain.  Accordingly, the Board finds that the duty to 
inform the veteran of required evidence to substantiate his 
claim for TDIU benefits has been satisfied.  38 U.S.C.A. 
§ 5103(a).

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to award 
a total disability rating for the veteran's service-connected 
anxiety disorder, development as to this matter to comply 
with the VCAA would serve no useful purpose, but would 
needlessly delay appellate review and final disposition of 
this appeal.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what VA has done and/or 
was unable to accomplish, and what evidence/information he 
can obtain/submit himself.  Accordingly, the Board finds that 
the requirements set forth in the VCAA with regard to notice 
and development of the appellant's claim have been satisfied. 


Increased Rating for Generalized Anxiety Disorder

The veteran claims that his service-connected generalized 
anxiety disorder has worsened and warrants an increased 
disability rating.  After a review of the evidence, the Board 
finds that his contentions are supported by the evidence.  
Accordingly, an increased disability rating for his 
generalized anxiety disorder is warranted.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2002).  The percentage ratings in the Schedule 
for Rating for Rating Disabilities represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

As set forth above, the veteran appeals a May 2000 rating 
action that denied a schedular rating in excess of 70 percent 
for his service-connected anxiety disorder.  Thereafter, in 
July 2000, the veteran was awarded TDIU benefits.  As this is 
not a full grant of benefits sought on appeal of the 
schedular rating assigned for his anxiety disorder, the claim 
for an increased rating remains open.  

The severity of generalized anxiety disorder is currently 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Code 9400 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, § 4.130 (2002).  
Under this criteria, a 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran was afforded a March 2000 VA psychiatric 
examination.  He was going to the VA mental hygiene clinic 
and receiving psychotherapy.  The veteran was in the 
extremely low range of verbal intelligence in that his memory 
function was in the extremely low range for all aspects.  He 
was noted to have dementia secondary to a post-service 
traumatic brain injury.  He had trouble sleeping and was 
argumentative.  He was unaware of what he was saying most of 
the time to the point where no one wanted to be around him.  
The veteran's oldest son had to move to help the veteran's 
wife take care of him.  The veteran reported that he was not 
able to trust anybody and was depressed with spells of being 
angry and irritable.  The veteran had poor personal hygiene 
and had to be reminded to bath, brush his teeth, and eat.  
The examiner felt that the veteran was not competent for VA 
purposes.  He needed assistance in his activities of daily 
living and with his finances.  Pertinent diagnoses were PTSD, 
delayed, and dementia due to traumatic brain injury.  The 
examiner noted that the veteran had been carrying the 
diagnosis of generalized anxiety disorder, but it was felt 
that this disability had progressed to PTSD.   

An October 2001, VA outpatient treatment record notes that 
the veteran was emotionally immature for his age.  His 
behavior and reactions to testing were child-like.  While his 
affect was generally upbeat and positive, he became anxious 
and frustrated during his psychological testing.  He felt 
moderately depressed and felt useless since he could no 
longer work.  He became upset if things did not go his way 
and reacted in an angry manner.  The veteran's anxiety and 
its disorganizing effect on his behavior were observed during 
testing.  His judgment and insight were impaired and he 
appeared to be dependent on his wife for most of his decision 
making.  

Based on a review of the entire claims folder, the Board 
concludes that the medical evidence of record, including VA 
outpatient treatment records, indicates that the veteran's 
service-connected psychiatric disorder currently results in 
total occupational and social impairment.  In light of the 
current clinical findings, the Board finds that the level of 
disability manifested by the veteran's generalized anxiety 
disorder more closely approximates the criteria for a 100 
percent rating under Diagnostic Code 9400.  Accordingly, a 
100 percent disability rating is appropriate for the 
veteran's service-connected generalized anxiety disorder.  




Earlier Effective Date for TDIU Benefits

The veteran also contends that an effective date earlier than 
February 27, 1997, is warranted for the grant of TDIU 
benefits.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

By means of a June 1991 rating decision, the veteran 
established service connection for a generalized anxiety 
disorder, rated as 30 percent disabling from November 28, 
1989.  At that time, this was his only service-connected 
disability.

A letter from the veteran's VA physician, dated in July 6, 
1994, indicates that the veteran was unable to complete his 
Aviation Technology coursework due to his current psychiatric 
problems.  It was recommended that he be "considered for 
something less stressful."  

Thereafter, in a statement received by VA on July 14, 1994, 
the veteran expressed his desire to file a claim for an 
increased rating for his service-connected psychiatric 
condition.  The veteran reported that he had to stop his 
Vocational Rehabilitation training at the recommendation of 
his physician due to his psychiatric condition.  He reported 
that "I feel that I am completely disabled, and request that 
[VA] grant an evaluation to that effect."  

In conjunction with his claim for an increased rating, the 
veteran was afforded a VA psychiatric examination in August 
1994.  The examination report indicates that the examiner 
believed the veteran to be a reliable historian.  The veteran 
reported that he had some improvement in his suicidal 
ideations, but he remained very anxious most of the time.  
His wife had been recently diagnosed with breast cancer.  It 
was reported that the veteran was unable to work because of 
his depression and his entire family was suffering from a 
great deal of stress.  Despite being pleasant and cooperative 
during the interview, the veteran's mood was extremely 
depressed and anxious.  Similarly, his affect was extremely 
anxious and he had difficulty expressing himself at certain 
points and was tremulous during the interview.  While his 
speech was rapid, there was no pressured quality to his 
speech.  His thought processes were characterized by some 
tangentiality at times.  His insight and judgment wee fair 
and his short and long term memory was intact.  Pertinent 
diagnoses were major depression, severe, recurrent, and 
generalized anxiety disorder, severe.  His current 
psychological stressors were noted to be extreme and a 
current global assessment of functioning score (GAF) of 50 
was assigned.  

Subsequently, a 50 percent disability evaluation was assigned 
for the veteran's service-connected generalized anxiety order 
by means of an October 1994 rating decision.  This increased 
evaluation was effective from July 14, 1994. 

In February 1997, the RO proposed to a reduction in the 
disability evaluation assigned for the veteran's generalized 
anxiety disorder from 50 percent to 30 percent.  However, by 
subsequent rating action in July 1997, the RO determined that 
no reduction was warranted and the 50 percent disability 
rating assigned for this disability was continued.  The 
veteran appealed the assignment of the 50 percent disability 
evaluation to the Board.
 
In May 1998, the RO issued a rating decision denying a total 
rating based on individual unemployability.  The RO noted 
that the evidence of record showed that the veteran had one 
compensable service-connected disability evaluation as 50 
percent disabling.  

Thereafter, in October 1998, the Board awarded an increased 
disability rating of 70 percent for the veteran's service-
connected generalized anxiety disorder.  A rating in excess 
of 70 percent was denied for this disorder.  The Board notes 
that the veteran has recently filed a motion for revision of 
the October 1998 decision based on clear and unmistakable 
error.  The Board has issued a decision denying this motion.  

The RO issued a November 1998 rating action implementing the 
Board's October 1998 decision.  In this rating decision, a 70 
percent disability evaluation was assigned for the veteran's 
generalized anxiety disorder, effective from February 27, 
1997.  Thereafter, the veteran appealed the assignment of 
this effective date.  In January 2001, the Board issued a 
decision holding that an effective date prior to February 27, 
1997, was not warranted for the veteran's generalized anxiety 
disorder.  

In June 2000, a rating decision was issued which found the 
veteran incompetent to handle the disbursement of VA funds.  
Thereafter, the veteran submitted a completed VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, in June 2000.  

In July 2000, a rating decision was rendered which awarded 
entitlement to TDIU benefits.  An effective date of March 8, 
2000, was assigned as a VA examination on that date showed 
that the veteran had been unable to work for a while.  A 
subsequent rating action, also dated in July 2000, assigned 
an effective date of February 27, 1997, for entitlement to 
TDIU benefits.  Thereafter, the veteran appealed the 
assignment of the effective date of the award of TDIU 
benefits to the Board.  That effective date is the subject of 
this appeal.

The veteran and his wife presented testimony at a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
The veteran's wife reported that his symptoms had been 
present since November 1989.  She indicated that he was not 
quite as bad then as he was now.  The veteran worked part-
time for a short period of time in 1992; however, he could 
not "get along."  He had a couple of jobs since that time, 
but they did not last.    

In June 2001, the RO issued a rating action which awarded 
service connection for low back pain, status post spondylotic 
changes and neck pain, status post spondylotic changes.  The 
veteran's service-connected back disability was awarded a 20 
percent disability evaluation from November 28, 1989, and a 
60 percent disability evaluation from June 12, 2001.  The 
veteran's service-connected neck disability was awarded a 10 
percent disability evaluation, effective from November 28, 
1989, and a 30 percent disability evaluation from June 12, 
2001.  As a result of the June 2001 rating action, the 
veteran's combined service-connected disability ratings were 
modified as follows:

50 percent from November 28, 1989;
60 percent from July 14, 1994;
80 percent from February 27, 1997; 
and
90 percent from June 12, 2001.

Thereafter, by rating action dated in June 2002, service 
connection for muscle tension headaches was granted.  A 
disability rating of 30 percent, effective from June 12, 
2001, was rendered.   His combined service-connected 
disability rating remained 90 percent.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002).  For increases, the effective date shall be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  For increases in disability 
compensation, the effective date shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from that date, otherwise, the effective date shall be 
the date of receipt of the claim.  38 C.F.R. § 3.400(o) 
(2002).

While a formal application for VA compensation based on 
unemployability was not received until June 2000, the 
earliest evidence of record which shows that the veteran was 
requesting a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities is found on his July 14, 1994, 
statement wherein he expressed his belief that he was totally 
disability and desired VA compensation.  The evidence does 
not show that the veteran was provided with a formal 
application for TDIU benefits until 2000.  As the veteran 
completed his formal application for TDIU benefits within one 
year of being furnished with the formal application, the date 
of claim on appeal is July 14, 1994, the date of the 
veteran's informal claim for TDIU benefits.  

Having determined the date of claim, the Board must determine 
when the evidence first shows a factually ascertainable 
increase in disability in order to determine the proper 
effective date. Total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities:  
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a) (2002).

To reiterate, prior to February 27, 1997, service connection 
had been established for the veteran's generalized anxiety 
disorder, low back disability, and neck disability.  His 
combined service-connected disability rating, prior to 
February 27, 1997, was 50 percent disabling from November 28, 
1989, and 60 percent from July 14, 1994.  Therefore, it is 
manifest that the veteran did not meet the percentage 
requirements of 38 C.F.R. § 4.16(a) prior to that date.  That 
is, he did have only one service connected disability ratable 
at 60 percent or more.  Similarly, the evidence does not show 
that the veteran's service-connected disabilities resulted 
from a common etiology or a single accident, nor do his 
service-connected disabilities affect a single body action.  
His injuries were not incurred in action; nor were they 
incurred while the veteran was a prisoner of war.  Thus, his 
service-connected disabilities cannot be considered as one 
disability for purposes of determining entitlement to TDIU 
benefits.  

Likewise, while the evidence shows that he veteran had 
multiple service-connected disabilities prior to February 27, 
1997, the evidence does not show that his combined service-
connected disability evaluation was 70 percent or greater 
prior to that date.  

Based on the foregoing, the Board finds that the date on 
which it was first factually ascertainable that the veteran 
was unable to secure or follow a substantially gainful 
occupation due to service connected disability was February 
27, 1997, the date on which the veteran established an 
increased rating for his generalized anxiety disorder.  While 
he did not meet the percentage criteria of 38 C.F.R. 
§ 4.16(a) prior to February 27, 1997, he did meet the 
percentage criteria on that date.  Furthermore, the evidence 
tends to show that his service-connected anxiety disorder 
precluded his securing or following a substantially gainful 
occupation at that time.

As set forth above, the date of the receipt of the veteran's 
claim and the date that an increase was first factually 
ascertainable differ.  Thus, the later of the two dates will 
serve as the effective date of entitlement to TDIU benefits.  
While the veteran's claim was received on July 14, 1994, the 
date that an increase was first factually ascertainable is 
February 27, 1997.  Accordingly, the Board finds that the 
criteria for entitlement to an effective date earlier than 
February 27, 1997, for the assignment of a total disability 
rating for compensation purposes based on individual 
unemployability by reason of service-connected disabilities 
are not met.  Therefore, the veteran's claim is denied.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2002).


ORDER

A 100 percent disability rating for generalized anxiety 
disorder is granted, subject to the laws and regulations 
governing the payment of VA benefits.  

An earlier effective, prior to February 27, 1997, for 
individual unemployability by reason of service-connected 
disabilities (TDIU) is denied.  


	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

